DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 05/26/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 5-7, 18, 19, 23-25, 37, 38, 41-43 and 50-52 are currently under examination. Claims 21, 22, 40 are cancelled. Claims 51 and 52 are new claims.  
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/CN2016/100425, filed 09/27/2016, is acknowledged. 
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to CN201510651334.X, filed 09/30/2015 is acknowledged and its translation in English as filed in 09/16/2020 is presently fully considered and entered. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/26/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Response to Arguments
Applicant’s responses and arguments filed 05/26/2021 regarding i claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matters with the limitations “each of the first signal source, the first signal detecting device, and the second signal detecting device being at a distance above the surface of the living body, wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body, Response to Final Office Action Attorney Docket No.: 20608-0003US00 Application No.: 15/764,363 Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body, each of the first signal and the second signal includes a vital signal component and a motion component of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal; and a processor configured to determine a vital signal of the living body by performing, based on the first signal and the second signal, correction with respect to the motion of the living body using an adaptive filter, wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light” changing the scope of the claims therefore necessitating new grounds of rejection. The examiner is considering new references to address some of the new limitations. 
Applicant argues (on pages 11-12) that the references of record do not teach or at least suggest the amended limitations. In particular, Applicant appear to argue (on pages 12-13) that 
In response, the examiner has considered that Hong has considered that the signals received by the detectors are including some contributions from the motion as considered as artifacts ([0116]-[0117] “the user may be considered by the biometric monitoring device to be "active" and high-sampling -rate heart rate detection may occur to reduce motion artifacts in the heart rate measurement” using “more accurate adaptive filtering of the heart rate signal”). Therefore, the Applicant argument is considered not persuasive.
Applicant argues (on page 13) that Hong does not teach “"each of the first signal source, the first signal detecting device, and the second signal detecting device being at a distance above the surface of the living body, wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body, the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body, each of the first signal and the second signal includes a vital sign component and a motion component of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal; and a processor configured to determine a vital signal of the living body by performing, based on the first signal and the second signal, correction with respect to the motion of the living body using an adaptive filter" as recited in amended claim 1”.
In response, the examiner, as discussed above, has considered that Hong is considering the detected signals from the light detectors are including some motion artifacts which can be reduced or eliminated using adaptive filters for the determination of the heart rate ([0116]-[0117]) a processor configured to determine a vital signal of the living body by performing, based on the first signal and the second signal, correction with respect to the motion of the living body using an adaptive filter". The examiner is considering new references for addressing the other amended limitations. Therefore, the Applicant argument is considered not persuasive and also moot since new references are considered for the amended limitations.
Applicant argues (on page 14) that Kazuya does not remedy the deficiencies of Hong regarding the amended limitations since Kazuya does not teach specifically removing motion artifacts based on two light signals that contain different rations of vital sign components and motion components.
In response, the examiner first notes that the independent claims do not specifically recite or disclose “removing motion artifacts in vital signals based on two light signals that contain different ratios of vital sign components and motion components”. Additionally, the examiner is considering Hong as teaching the detector signals as including contribution from the vital signal and a contribution of the motion artifacts and Hong is removing the contribution of the motion using adaptive filters as discussed above. The examiner is considering new references for addressing the other amended limitations. Therefore, the Applicant argument is considered not persuasive and also moot since new references are considered for the amended limitations.
Similarly, Applicant argues (on pages 15-16) that Benaron does not remedy the deficiencies of Hong and Kazuya regarding the amended limitations since Benaron does not teach specifically removing motion artifacts based on two light signals that contain different rations of vital sign components and motion components.
In response, the examiner first notes that the independent claims do not specifically recite or disclose “removing motion artifacts in vital signals based on two light signals that contain different ratios of vital sign components and motion components”. Additionally, the examiner is considering Hong as teaching the detector signals as including contribution from the vital signal 
Applicant is presenting (on page 16) the same arguments regarding the independent claims 19 and 38. 
In response, the examiner is considering the same responses as discussed above for claim 1. Therefore, since no additional arguments were presented, the Applicant argument is considered not persuasive and also moot since new references are considered for the amended limitations.
Applicant is presenting (on page 16) the same arguments regarding the dependent claims 3, 4, 21, 22, and 40 than for the independent claims.
In response, the examiner is considering the same response as for addressing the claim 1 and independent claims 19 and 38. Therefore, since no additional arguments were presented, the Applicant argument is considered not persuasive and also moot since new references are considered for the amended limitations.
Regarding claim 41, Applicant further argues (on pages 16-17) that Shimazaki does not remedy the deficiencies of Hong, Kazuya and Benaron regarding the amended limitations since Shimazaki does not teach specifically removing motion artifacts based on two light signals that contain different ratios of vital sign components and motion components.
In response, the examiner is considering the same responses as discussed above for claim 1. Additionally, the examiner has considered the teachings of Shimazaki with the use of a probe with light sources and detectors for PPG signals and also motion artefacts detection (Fig. 3) wherein the detector for motion detection is detecting the reflected signal from the tissue which does not contain a major component related to the vital signal such as the PPG signal, which would therefore reads on the removal of the motion artifacts based on two light signals that contain 
Regarding claims 25 and 43, Applicant further argues (on pages 16-17) that Presura does not remedy the deficiencies of Hong, Kazuya and Benaron regarding the amended limitations as dependent claims of claims 19 and 38.
In response, the examiner is presenting the same comments and response for the dependent claims 25 and 43 that those presented for the independent claims as discussed above. Therefore, the Applicant argument is considered not persuasive and also moot since new references are considered for the amended limitations.
Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 37 is dependent on Claim 21 which is now a cancelled claim. Appropriate correction is required. For the purpose of the prosecution, Claim 37 will be considered as dependent on claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 51 and 52 recite similarly “comprising an optical component located between the second signal detecting device and the living body and configured to change a transmission direction of the second signal”. The Applicant provided the support as referred to [0086], [0122] and Fig. 20a of the specification and drawings. However, these references are directed to different embodiment than the embodiments or description initially described in the independent claims with the limitation “each of the first signal source, the first signal detecting device, and the second signal detecting device being at a distance above the surface of the living body” therefore wherein the light source and the two detectors are distanced from the surface of the patient/living body since [0088] is referring to the configuration of Fig.8 with two light sources, [0122] is referring to Fig.20a with a configuration with one detector being in contact with the patient/living body. Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-7, 18, 19, 23-25, 37, 38, 41-43 and 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claims 1, 19 and 38 recite “a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal”. First there is insufficient antecedent basis for this limitation in the claim regarding “the vital sign”. The claims do not define what is “the ratio” since the claims only recite “ratio of the vital sign component”. The specification only describe a ratio of the vital sign information to the noise information, but present the making of the “ratios of the vital sign components carried by the first signal and the second signal” (Specification [0009], [0012], [0020], [0079]). Therefore, it is unclear what limitation and description is intended by the terms “ratio of the vital sign components” as in the independent claims 1, 19 and 38. Clarifications are requested via amendments. For the purpose of the prosecution, the “ratio” as for information ratio will considered as the SNR or signal to noise ratio. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 18, 19, 23-24, 37, 38, 41-42, 50-52, are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (USPN 20140275852 A1; Pub.Date 09/18/2014; Fil.Date 06/30/2014) in view of Kazuya et al. (Foreign Patent JP-2003210465A; Pub.Date 07/29/2003; Fil.Date 01/25/2002) in view of Satomi et al. (USPN 20150208933 A1; Pub.Date 07/30/2015; Fil.Date 09/13/2013) and in view of Benaron et al. (USPN 20150148623 A1; Pub.Date 05/28/2015; Fil.Date 11/25/2014).
Regarding claim 1, Hong teaches a device and method of using it (Title and abstract wearable heart rate monitor and methods of using it) comprising: a first signal source located at a first place, wherein the first signal source is configured to emit a first light beam to a surface of a living body ([0142]-[0144] and Fig. 11D Light Source 2 emitting light to the skin of a subject); a first signal detecting device located at a second place, wherein the first signal detecting device is configured to detect a first signal reflected by the living body, the first signal being associated with the first light beam ([0142]-[0144] and Fig.11D Light detector 2 receiving reflected light from the subject); a second signal detecting device located at a third place, wherein the second signal detecting device is configured to detect a second signal reflected by the living body ([0142]-[0144] and Fig.11D Light detector 1 receiving reflected light from the subject), [... the second signal being associated with the first light beam but different from the first signal...]; each of the first signal source, the first signal detecting device, and the second signal detecting device being at a distance above the surface of the living body (Fig. 11D with the placement of light source 2, light detector 2 and light detector 1 at a distance wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body...], each of the first signal and the second signal includes a vital signal component and a motion component of the living body ([0116]-[0117] wherein Hong is considering the detected signals from the light detectors are including some motion artifacts due to “user activity or motion” which can be reduced or eliminated using adaptive filters for the determination of the heart rate with “enable more accurate adaptive filtering of the heart rate signal”), [... a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal...];and a processor configured to determine a vital signal of the living body by performing based on the first signal and the second signal (Fig.11D processor and [0141] analysis of the optical signals for the determination of “user's heart rate, respiration, heart rate variability, oxygen saturation (SpO.sub.2), blood volume, blood glucose” as considered a vital signal of the living body), correction with respect to the motion of the living body using an adaptive filter ([0116]-[0117] wherein Hong is considering the detected signals from the light detectors are including some motion artifacts due to “user activity or motion” which can be reduced or eliminated using adaptive filters for the determination of the heart rate with “enable more accurate adaptive filtering of the heart rate signal”) [...wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light...].
While Hong teaches that the second place is different than the third place, Hong does not specifically disclose that the second signal being associated with the first light beam but different from the first signal, wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal and wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light as in claim 1.
However, Kazuya teaches within the same field of endeavor of monitoring device with PPG signals (Title and abstract and [0001] optical device for the determination of oxygen concentration, glucose concentration) the disposition of the light sources and light detectors (Figs.12, 14 light source 20 with detectors 22 and 23) wherein the distances light source-detector are different for the first detector place and the second detector place from the light source place with the light source and the two detectors placed at a distance from the surface of the skin of the user (Figs. 12 and 14) therefore teaching wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body. Additionally, Satomi is teaching within the same field of endeavor of optical pulse sensor (Title and abstract) that the signal detected including the vital contribution is dependent on the light trajectory between the light source and the detector (Figs. 5 and 7 with signal decreasing with the distance W1 between the light source X and the detector Y, as due to the cumulative amount of attenuation contribution from each tissue layer and as blood vessels are placed at specific depth) therefore regarding Kazuya’s arrangement defining two different signals received by the two light detectors (Figs.12 or 14) with two different vital contributions in the two detected signals while the motion of the user is being general and uniform/same for both detectors as considered by Hong ([0116]-[0117] wherein Hong is considering the detected signals from the light detectors are including some motion artifacts due to “user activity or motion”)  the second signal being associated with the first light beam but different from the first signal and a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hong with the second signal being associated with the first light beam but different from the first signal and wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal, since one of ordinary skill in the art would recognize that placing the detectors at different distances from the light source was known in the art as taught by Kazuya and since the contribution of the vital signals to the optical detected signal is dependent on the trajectory of the detected photons from the light source to the detector as taught by Satomi and since the motion signal contribution is the same for both detectors due the general activity of the user as taught by Hong. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hong and Kazuya teach the same use of different places for the optical detectors for determining vital signals such as glucose and oxygen concentrations within the subject. The motivation would have been to ideally provide different signals corresponding to different light scattering depths for different tissues in order to improve the accuracy of the measurements, as suggested by Kayuza ([0043]).
Additionally, Benaron teaches within the same field of endeavor of photoplethysmography technique embedded within different consumer goods (Title and abstract) for the determination of wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light is increasing the Signal over Noise Ratio by a factor 2 therefore improving the sensitivity of the measurement for the PPG side of the device.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hong, Kazuya and Satomi wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light, since one of ordinary skill in the art would recognize that polarizing the PPG incident light with a cross-polarization detection of the scattered light was known in the art as taught by Benaron. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hong, Kazuya and Benaron teach the same use of different places for the optical detectors such as PPG optics for determining vital signals within the subject. The motivation would have been to ideally provide higher sensitivity to the detection of the hemoglobin therefore improving the accuracy of the measurements, as suggested by Benaron ([0126]).

Regarding claim 19, Hong teaches a device and method of using it (Title and abstract wearable heart rate monitor and methods of using it) comprising: a first signal source located at a first place, wherein the first signal source is configured to emit a first light beam to a surface of a living body ([0142]-[0144] and Fig. 11D Light Source 1 emitting light to the skin of a subject); a second signal source located at a second place, wherein the second signal detecting device is configured to emit a second light beam to the surface of the living body ([0142]-[0144] and Fig.11D Light Source 2 emitting light to the skin of a subject); a first signal detecting device located at a third place, wherein the first signal detecting device is configured to detect a first signal and a second signal reflected by the living body at different time points, wherein the first signal associates with the first light beam, the second signal associates with the second light beam ([0142]-[0144] and Fig.11D Light detector 1 receiving reflected light from the subject and [0063] with switchable light sources and detectors), [...and the first signal is different from the second signal...]; each of the first signal source, the first signal detecting device, and the second signal detecting device being at a distance above the surface of the living body (Fig. 11D with the placement of light source 2, light detector 2 and light detector 1 at a distance from the skin of the patient), [...wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body...], each of the first signal and the second signal includes a vital signal component and a motion component of the living body ([0116]-[0117] wherein Hong is considering the detected signals from the light detectors are including some motion artifacts due to “user activity or motion” which can be reduced or eliminated using adaptive filters for the determination of the heart rate with “enable more accurate adaptive filtering of the heart rate signal”), [... a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal...]; and a processor configured to determine a vital signal of the living body by performing based on the first signal and the second signal (Fig.11D processor and [0141] analysis of the optical signals for the determination of “user's heart rate, respiration, heart rate variability, oxygen saturation (SpO.sub.2), blood volume, blood glucose” as considered a vital signal of the living body), , correction with respect to the motion of the living body using an adaptive filter ([0116]-[0117] wherein Hong is considering the detected signals from the light detectors are including some motion artifacts due to “user activity or motion” which can be reduced or eliminated using adaptive filters for the determination of the heart rate with “enable more accurate adaptive filtering of the heart rate signal”) [...wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light...]. .
While Hong teaches that the first place is different than the second place, Hong does not specifically disclose that the first signal is different from the second signal , wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal and wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light, as in claim 19.
However, Kazuya teaches within the same field of endeavor of monitoring device with PPG signals (Title and abstract and [0001] optical device for the determination of oxygen concentration, glucose concentration) the disposition of the light sources and light detectors (Figs.12, 14 light source 20 with detectors 22 and 23) wherein the distances light source-detector are different for the first detector place and the second detector place from the light source place with the light source and the two detectors placed at a distance from the surface of the skin of the user (Figs. 12 and 14) therefore teaching wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body. Additionally, Satomi is teaching within the same field of endeavor of optical pulse sensor (Title and abstract) that the signal detected including the vital contribution is dependent on the light trajectory between the light source and the detector (Figs. 5 and 7 with signal decreasing with the distance W1 between the light source X and the detector Y, as due to the cumulative amount of attenuation contribution from each tissue layer and as blood vessels are placed at specific depth) therefore regarding Kazuya’s arrangement defining two different signals received by the two light detectors (Figs.12 or 14) with two different vital contributions in the two detected signals while the motion of the user is being general and uniform/same for both detectors as considered by Hong ([0116]-[0117] wherein Hong is considering the detected signals from the light detectors are including some motion artifacts due to “user activity or motion”)  therefore reading on the first signal is different from the second signal and a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hong with the first signal is different from the second signal and wherein the first signal relates to the second place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the second place and the surface of the living body,Response to Final Office Action Page 3 of 20 the second signal relates to the third place relative to the first place, the distance between the first place and the surface of the living body, and the distance between the third place and the surface of the living body, a ratio of the vital sign component included in the first signal being larger than a ratio of the vital sign component included in the second signal, since one of ordinary skill in the art would recognize that placing the detectors at different distances from the light source was known in the art as taught by Kazuya and since the contribution of the vital signals to the optical detected signal is dependent on the trajectory of the detected photons from the light source to the detector as taught by Satomi and since the motion signal contribution is the same for both detectors due the general activity of the 
Additionally, Benaron teaches within the same field of endeavor of photoplethysmography technique embedded within different consumer goods (Title and abstract) for the determination of parameters such as heart rate or respiratory status, the use of the PPG light source as a polarized light source with the use of cross-polarized filter to detect the reflected and scattered light from the patient ([0126]) in order to eliminate the surface reflection of the incident light remaining polarized or specular while preserving part of the penetrating light scattered back from within the tissue due to the presence of a blood vessel with a polarization different from the incident polarization allowing its detection buy the sensor. Benaron teaches that structural disposition as wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light is increasing the Signal over Noise Ratio by a factor 2 therefore improving the sensitivity of the measurement for the PPG side of the device.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Hong, Kazuya and Satomi wherein the first light beam emitted by the first signal source to the surface of the living body is a polarized light, since one of ordinary skill in the art would recognize that polarizing the PPG incident light with a cross-polarization detection of the scattered light was known in the art as taught by Benaron. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hong, Kazuya and Benaron teach the same use of different places for the optical detectors such as PPG optics for determining vital signals within the subject. The motivation would have been to ideally provide higher sensitivity to the detection 

Regarding claim 38, the Examiner notes that the claimed method is directed to a method for the apparatus of claim 1 with the structures and functional limitations corresponding to the method steps of claim 38. The claim 38 is therefore made obvious by the teachings discussed above mutandis mutatis.

Regarding the dependent claims 5-7, 18, 23-24, 37, 41-42, 50-52, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Hong, Kazuya, Satomi and Benaron.
Regarding claims 5 and 42, Kazuya teaches a distance between the first place and the second place is greater than a distance between the first place and the third place and a transmission distance of the first signal in the living body is greater than a transmission distance of the second signal in the living body (as previously discussed in Fig.14 distance and transmission distance between source 20 and detector 22 is greater than distance and transmission distance between source 20 and detector 23).
Regarding claims 6 and 24, Hong teaches the disposition of the detector and of the light source LED relative to the surface or skin surface of the subject (Fig.4B sources LED closer to skin than photodetector) therefore reading on a distance between the first place (light source place) and the surface of the living body is less than a distance between the third place (detector place) and the surface of the living body as claimed. Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hong, Kazuya and Benaron with a distance between the first place (light source place) and the surface of the living body is less than a distance between the third place (detector place) and the surface of the living body, since one of ordinary skill in the art would recognize that 
Regarding claim 7, Hong teaches an additional light source (Fig.11D light source 1 in addition to the light source 2) that emit light to the living body with Kazuya also teaching the additional light source placed at a fourth place (Fig. 12 light source 19 in addition to the light source 20) therefore teaching a second signal source located at a fourth place, wherein the second signal source is configured to emit a second light beam to the living body. 
Regarding claims 18, 37 and 50, Hong teaches the processor is configured to determine information of heart rate of the living body (Fig.11D processor and [0141] analysis of the optical signals for the determination of “user's heart rate, respiration, heart rate variability, oxygen saturation (SpO.sub.2), blood volume, blood glucose” as considered a vital signal of the living body).
Regarding claim 23, as previously discussed, Hong teaches the disposition of the two light sources and detector and also Kazuya teaches the two sources and a detector disposition (Fig.12 first light source 19, second light source 20 with first detector 21) wherein the distance light source-detector is geometrically recognized as a distance between the first place and the third place (light source 19 to detector 21) is greater than a distance between the second place and the third place (light source 20 to detector 21).
Regarding claims 51 and 52, Hong teaches that the scattered light might be directed to the detectors using different techniques including collimating lenses in front of the light detectors ([0145] “a lens to facilitate light collection” in order to “improving the signal-to-noise-ratio of the photo detector”) therefore reading on comprising an optical component located between the second signal detecting device and the living body and configured to change a transmission 
Regarding claim 41, Kazuya teaches that the shorter distance between the source and the detector, the shorter and more superficial is the transmission distance (Fig.14 and Fig.15) with the second signal including the specular contribution and a smaller reflection of the superficial layer of the skin (as broadly interpreted according to the instant application’s disclosure as superficial signal Specification [0076] “the specularly-reflected light and the less backscattered light are referred to as superficially reflected light”).

In the alternative, claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (USPN 20140275852 A1; Pub.Date 09/18/2014; Fil.Date 06/30/2014) in view of Kazuya et al. (Foreign Patent JP-2003210465A; Pub.Date 07/29/2003; Fil.Date 01/25/2002) in view of Satomi et al. (USPN 20150208933 A1; Pub.Date 07/30/2015; Fil.Date 09/13/2013) and in view of Benaron et al. (USPN 20150148623 A1; Pub.Date 05/28/2015; Fil.Date 11/25/2014) as applied to claims 1, 3-7, 18, 19, 23-24, 37, 38, 42, 50-52  and further in view of Shimazaki et al. (2014 Conf. Proc. IEEE Eng. Med. Biol. Soc. 2014 pages 3216-3219; Pub.Date 2014).
Hong, Kazuya, Satomi and Benaron teach a device and method to use it as set forth above.
Additionally, Shimazaki teaches within the same field of endeavor of PPG device for determining the heart rate of a subject (Title and abstract) the disposition of a light source and detector away from the surface of the subject (Fig. 3 top LED and top PD photodiode) for measuring the specular and partial scattering light as motion artefact sensor, therefore reading on the second signal including a superficially reflected signal of the living body as claimed in claim 41.
.

Claims 25, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (USPN 20140275852 A1; Pub.Date 09/18/2014; Fil.Date 06/30/2014) in view of Kazuya et al. (Foreign Patent JP-2003210465A; Pub.Date 07/29/2003; Fil.Date 01/25/2002) in view of Satomi et al. (USPN 20150208933 A1; Pub.Date 07/30/2015; Fil.Date 09/13/2013) and in view of Benaron et al. (USPN 20150148623 A1; Pub.Date 05/28/2015; Fil.Date 11/25/2014) as applied to claims 1, 5-7, 18, 19, 23-24, 37, 38, 41-42, 50-52 and further in view of Presura (WO 2015117829 A1; Pub.Date 08/13/2015; Fil.Date 01/22/2015).
Hong, Kazuya, Satomi and Benaron teach a device and method to use it as set forth above.
Hong, Kazuya, Satomi and Benaron do not specifically teach a distance between the second place and the surface of the living body is greater than a distance between the third place and the surface of the living body as in claim 25.

However, regarding claim 25,  Presura teaches within the same field of endeavor of optical device for measuring the heart rate of a subject (Title and abstract and Fig.1) the disposition of the second light source and the detector relative to the surface of the subject as defined as a distance between the second place and the surface of the living body is greater than a distance between the third place and the surface of the living body (Fig. 3 and page 4 3rd-4th ¶ middle LED lifted from the surface of the subject) in order to adjust the depth of the transmission path of the light for partial interaction of the light with different sizes of blood vessels (Fig. 3 and page 4 3rd-4th ¶ middle LED lifted from the surface of the subject).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hong, Kazuya, Satomi and Benaron with a distance between the second place and the surface of the living body is greater than a distance between the third place and the surface of the living body, since one of ordinary skill in the art would recognize that placing the light source at a different distance from the surface of the subject than the detector was known in the art as taught by Presura. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Presura and Kazuya teach the same use of different places for the optical detectors for determining vital signals within the subject. The motivation would have been to ideally provide different signals corresponding to different light scattering depths for characterizing the different size of blood vessels within the subject, as suggested by Presura (Fig.3 and page 4 3rd-4th ¶).
Regarding claim 43, Presura teaches that the signal intensity for a deeper transmission path is greater than for a shallower transmission path (Fig.1 and page 4 1st ¶). Since Kazuya teaches that the first signal is a deeper signal than the second signal, therefore Presura teaches 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Hong, Kazuya, Satomi and Benaron with an intensity of multiple backscattered light in the first signal is greater than an intensity of multiple backscattered light in the second signal, since one of ordinary skill in the art would recognize that a deeper optical transmission path was known in the art to provide a higher intensity signal than a shallower optical transmission path as taught by Presura. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Presura and Kazuya teach the same use of different places for the optical detectors for determining vital signals within the subject. The motivation would have been to ideally provide different signals corresponding to different light scattering depths for characterizing the different size of blood vessels within the subject, as suggested by Presura (Fig.3 and page 4 3rd-4th ¶). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basu (USPN 20150057511 A1; Pub.Date 02/26/2015; Fil.Date 03/27/2013) teaches similar devices than Hong’s devices with teaching the most of the same limitations for the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785